Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-3, 7-12, and 14-17 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Jaggi (US Patent Application Publication Number 2005/0140167 A1) teaches in Fig. 3 and 4, a system for manufacturing a panel assembly for a vehicle using an injection molding to mold a panel substrate (element 52) using a mold (with component 60 and 62). Jaggi also teaches that the panel assembly is made to have integrated components (para. [0011]), and the trim assembly would have applications in dashboards, center console, glove box, or vehicle doors (para. [0019]).
Slater (US Patent No. 4,389,535) teaches in Fig. 20-22 a frangible web (element 80) (equivalent to trim line) defining a reduced thickness in the backing layer (substrate) of a molded plastic material (column 16, lines 18-38). Slater teaches that the frangible web creates a weakened area with reduced thickness (knockout panel) easy for tear and separation that is formed on the plastic panel for electrical connections (cable entry) opening when needed.  
Additionally, Lloyd (US Patent Number 5,063,015) teaches in Fig. 2 panel substrate (element 12) that is manufactured using a reaction injection molding (equivalent to injection molding) process, where a weakened area (element 10) is formed by creating on the substrate. Lloyd further teaches the use of cryogenic trimming process to remove flashes to create an opening (equivalent to aperture) (element 9) and also to remove any excess flashes around the perimeter of the substrate (column 3, lines 50-55). The removal of material to create the aperture happens at a recess. 

Further to that, Lemelson (US Patent Number 4,342,549) teaches in Fig. 1-4, a mold cavity and core pins in a plastic molding process for manufacturing coding articles produced in a mold.  Lemelson teaches that the core pins or shafts are retractable and stay outside the mold cavity or capable of being in extended position in the mold cavity partially or fully.  Lemelson also teaches in the figures that the choice of pins, which to extend is also possible thereby any combination of design is possible.  Lemelson also teaches in Fig. 1-4, a mold cavity and core pins in a plastic molding process for manufacturing coding articles produced in a mold.  Lemelson teaches that the core pins or shafts are retractable and stay outside the mold cavity or capable of being in extended position in the mold cavity partially or fully.  Lemelson also teaches in the figures that the choice of pins, which to extend is also possible thereby any combination of design is possible.  

Additionally, Seko (US Patent Application Publication Number 2010/0294064 A1) teaches in Fig. 8 a molded part (element 1), where the molding process creates a thicker periphery on the periphery of the prepared hole (element 6). The molded section in the periphery (element 8) has increased thickness relative to adjacent areas of the substrate (element 1).

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 1, 11 and 15, especially with the combination of the following limitation:
	
“wherein the injection mold includes core pins selectively movable between a retracted position wherein the core pins are removed from a mold cavity of the injection mold and an extended position wherein the core pins protrude into the mold cavity to define core pin apertures into the panel substrate,”

in combination with - 

“wherein the pin apertures are spaced apart along the trim line recess and positioned relative to the trim line recess so that first portions of the pin apertures reside outside of the trim line recess and second portions of the pin apertures reside inside of the trim line recess, and the first portions of the pin apertures remain defined in the panel substrate after the part aperture is trimmed from the panel substrate.” for claim 1.

And
“a plurality of trim line ridge portions extending from the first mold surface toward
the second mold surface and defining a perimeter, the ridge portions spaced apart to
define gaps therebetween along the perimeter;”

in combination with -

“wherein the first mold surface includes a plurality of recesses with each recess
positioned along the mold surface in the gap disposed between adjacent ones of the ridge
portions.” for claim 11.

And

“wherein a plurality of ridges extends from the first mold surface toward the second
mold surface, the ridges spaced apart to define gaps therebetween along the perimeter,”

in combination with -

“each recess of the plurality of recesses on the first mold surface is positioned along the mold surface in the gap disposed between adjacent ones of the ridges.” for claim 15.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742